Citation Nr: 1019944	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO. 08-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for residuals of a 
fractured maxilla.

2. Entitlement to an increased rating for residuals of a 
skull fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1954.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's residuals of a fractured maxilla are not 
characterized by limitation of motion of the inter-incisal 
range to 31 to 40 millimeters or limitation of motion of the 
range of lateral excursion to 0 to 4 millimeters, nor is 
there evidence of loss, malunion or nonunion of the maxilla 
or mandible.

2. The evidence establishes that the Veteran's service-
connected residuals of a skull fracture are manifested by 
atypical facial pain, but not by any other symptoms to 
include incomplete, severe, paralysis of the facial muscles.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residuals of a 
fractured maxilla are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.150, 
Diagnostic Code 9999-9905 (2009).

2. The criteria for a rating in excess of 10 percent for 
residuals a skull fracture are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8207 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish increased ratings for his 
service-connected fractured maxilla, as well as his service-
connected skull fracture. Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994). However, 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. 
See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21. Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Fractured Maxilla

The Veteran is noncompensably rated for his service-connected 
fractured maxilla. The Veteran asserts that this service-
connected disability is more severe than the assigned 
noncompensable disability rating suggests and that his 
disability warrants a compensable rating. The Veteran is 
service-connected at noncompensable disability rating under 
Diagnostic Codes 9999- 9905. 38 C.F.R. § 4.150. Disabilities 
may be rated by analogy to a closely related disease where 
the functions affected and the anatomical location and 
symptomatology are closely analogous. 
38 C.F.R. §§ 4.20, 4.27. The Veteran's residuals of fractured 
maxilla are rated at a noncompensable disability rating under 
Diagnostic Code 9905 for limitation of motion of 
temporomandibular articulation as the anatomical location and 
the functions affected are closely analogous. Under 
Diagnostic Code 9905, a ten percent disability rating is 
warranted when there is limitation of motion of the inter-
incisal range to 31 to 40 millimeters or limitation of motion 
of the range of lateral excursion to 0 to 4 millimeters. 38 
C.F.R. § 4.150, Diagnostic Code 9905.

The evidence for review for the period on appeal includes two 
VA examination reports. In June 2007, the VA examiner noted 
that the Veteran has many missing teeth, replaced by 
removable prosthesis. There were no TMJ sounds present. And 
upon examination, it was reported that there was adequate 
alveolar ridge in the maxilla, with maximum opening of 42 mm, 
protrusive 4 mm, right lateral excursion 10 mm, and left 
lateral excursion 7 mm. The examiner diagnosed "minimal loss 
of maxilla, R side, which is replaceable by prosthesis," and 
"loss of teeth on upper R, due to trauma while on active 
duty." 

In July 2009, the Board found that this June 2007 report 
required clarification. The Veteran is rated based on 
residuals of a left mandible fracture, but, as discussed 
above, the June 2007 diagnosis pertained to the Veteran's 
right maxilla. The Board remanded the matter for additional 
examination to determine whether it is the Veteran's mandible 
or maxilla that has been affected, and whether it is the 
right or the left side. Further, the Board required the 
examination report to be complete enough to allow for 
consideration under other diagnostic codes. For example, the 
June 2007 report contained no information concerning any 
malunion of the mandible or maxilla or any limited motion of 
the temporomandibular articulation. Also, May 2007 VA 
treatment notes indicate the Veteran's history of cancer of 
the palate, which was treated by surgical excision. As 
Diagnostic Codes 9911- 9912 contemplate loss of the hard 
palate, the Board asked for an opinion as whether this could 
be related to the Veteran's in-service injury. And, as 
discussed above, the June 2007 examiner noted the loss of a 
great number of the Veteran's teeth, but did not determine 
whether they were related to the in-service injury. Thus, a 
second opinion was ordered by the Board.

In September 2009, the Veteran was afforded a new VA dental 
examination. At this time, the Veteran reported that his jaw 
used to pop, but does not anymore. The examiner noted many 
missing teeth and that the Veteran wears a maxillary partial 
denture. Maxillary opening was noted as 43 mm with no 
deviation or popping, 7 mm right lateral, 7 mm left lateral, 
and 5 mm protrusive. No discomfort was noted upon opening. 
The examiner went on to note that the Veteran's left-sided 
facial pain is not related to the dental issue, and that his 
palatal cancer was not related to a fracture history. There 
is no malunion of the jaw and no limited motion. While many 
teeth were noted as missing at present, the Veteran himself 
confirmed that only one or two were lost at the time of the 
fractured jaw. The examiner concluded by saying that the 
Veteran's "dental issues are not a result of his maxillary 
fracture."

Based on the medical evidence of record, the Veteran's 
symptoms do not meet the standards for a compensable 
disability rating for his residuals of a fractured maxilla. 
There was no limitation of motion reported in order for a 
compensable rating to be warranted under DC 9905. And, the 
evidence does not show that any other diagnostic code under 
the schedule of ratings for dental and oral conditions 
applies. See 38 C.F.R. § 4.150, DC 9900-9916.

The preponderance of the evidence is against the assignment 
of a higher rating for the Veteran's residuals of a fractured 
maxilla. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
And, there is no evidence of record that the Veteran's 
service- connected residuals of a fractured maxilla causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2009). There is simply no basis upon which to grant the 
Veteran's appeal.

Fractured Skull

As an initial matter, the Board recognizes that the 
diagnostic code originally assigned to the Veteran's skull 
disability, DC 8045 which rates based on traumatic brain 
injuries, was amended in September 2008. 73 Fed. Reg. 54,693-
706 
(Sept. 23, 2008). This new rating criteria is effective 
October 23, 2008, and applies to "all applications for 
benefits received by VA on or after October 23, 2008." 
Id. at 54,693. Here, the Veteran's claim for an increased 
rating was received by VA in May 2007; as such, the 
regulatory change is not applicable.

Under diagnostic code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., associated with the injury will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207). Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304, and will not be combined 
with any other rating for a disability due to brain trauma. 
Finally, ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2009).

Here, a July 2007 VA examiner found no residuals of the 
Veteran's skull fracture. This, however, is contradicted by 
VA treatment notes. A July 2007 treatment record noted the 
Veteran has "had some ptosis since he got injured in the 
right eye and this has gotten worse over the years." On 
neurological examination in September 2007, MRI results 
revealed a diagnosis of dolichoectasia, which the neurologist 
noted was "acquired likely from trauma vs. congenital." He 
was also noted as having "severe pain on touching of the 
left side of the face" and "bony deformity on the right 
side of the face." An August 2007 CT of the head revealed a 
large arachnoid cyst. 

Because of the evidentiary contradiction between the 
outpatient records and the VA examination report, the Board 
ordered a new VA examination in July 2009 to provide a 
thorough assessment of all of the Veteran's current skull 
fracture residuals. The Veteran was afforded this VA brain 
examination in September 2009. At this time, the Veteran 
reported intermittent left face stabbing pains, behind the 
left eye and into the left jaw, especially in the cold. He 
also has throbbing pain on the top of his head when he lies 
down. The examiner opined that these symptoms are likely 
related to his facial injury. As for the other symptoms 
present, the examiner opined that they are not related to the 
Veteran's service-connected fractured skull. Benign arachnoid 
cyst, diffuse dolichectasia with cerebral ischemic disease, 
and right eyelid ptosis were confirmed as present diagnoses, 
but not as due to the skull fracture. The examiner found that 
the Veteran's left facial injury had residual atypical facial 
pain, but his skull fracture had no other residuals, 
including hemiplegia, seizures, or facial nerve paralysis.

The Veteran was also afforded a VA neurological examination 
in December 2009. The Veteran reported to this examiner that 
he had chronic headaches since 1991, which are sharp and 
throbbing and occur three to four times per month, lasting 
approximately 30 minutes. He also reported left facial and 
jaw pain. All other symptoms were specifically denied by the 
Veteran at the examination. Physical examination revealed 
left-sided facial tenderness along the lateral 
malar/zygomatic area. The neurological examiner concluded 
that "despite subjective complaints, there is no objective 
evidence of [traumatic brain injury] or residuals including 
seizures, hemiplegia or facial nerve paralysis." The 
examiner also opined that the Veteran's headaches, which 
manifested many years after his skull trauma, are less likely 
than not caused by the in-service incident. The right eyelid 
ptosis, dolichoectasia, and benign arachnoid cyst were also 
noted to not have been caused by the service-connected skull 
fracture. According to the neurological examiner, the only 
residual of the service-connected skull fracture is the 
chronic left facial pain.

Following the VA examination, the RO awarded a 10 percent 
rating under DC 8207. This is an analogous rating to 
compensate the Veteran for his facial pain related to the 
service connected skull fracture. A higher rating under DC 
8207 is not warranted unless there is a showing of severe 
incomplete paralysis of the facial muscles. There is no such 
showing in this case. And, as noted above, purely subjective 
complaints such as headaches, dizziness, insomnia, etc., are 
rated as 10 percent and no higher under DC 9304. Thus, there 
is no benefit to the Veteran to assigning a rating under that 
rating criteria. While the Board sympathizes with the pain 
experienced by the Veteran due to his service-connected skull 
fracture, there is simply no basis upon which a rating in 
excess of 10 percent can be awarded based upon the evidence 
of record. Reviewing the evidence, the Board finds that the 
overall disability picture for the Veteran's disability does 
not more closely approximate a 20 percent rating. 38 C.F.R. § 
4.7. Therefore, the preponderance of the evidence against 
this claim. 38 C.F.R. § 4.3.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), the Board has considered 
whether a staged rating is appropriate. However, in the 
present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 
38 C.F.R. § 3.321(b). That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment due to 
the disabilities at issue, to suggest that he is not 
adequately compensated by the regular rating schedule. 
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). The U.S. Court of Appeals 
for Veterans Claims has held that this notice should be 
provided to a claimant before the initial RO decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, if notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC). Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).

The notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran letters during the course of this appeal 
informing him of what was necessary to establish his claims, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf. See June 2007 and September 2009 
letters to the Veteran. These letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) and the requirements 
of Dingess as to potential downstream issues such as 
disability rating and effective date. VA's duty to notify the 
Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, 
his service treatment records and post-service treatment 
records have been associated with the claims folder. The 
Veteran was afforded several VA examinations and each report 
is of record. The Veteran has not notified VA of any 
additional relevant evidence.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.

ORDER

Entitlement to a compensable rating for residuals of a 
fractured maxilla is denied.

Entitlement to an increased rating for residuals of a skull 
fracture, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


